On Petition for Rehearing.
Davis, J.
The theory of each paragraph of the complaint is that the tenancy of appellee expired on the first of March, 1895, and that at the date of the commencement of this action, he was unlawfully holding over and detaining possession of said premises from appellants. The tenancy of appellee, under the terms of the written agreement between the appellants and Perry Englé, expired on the first day of March, unless there was an extension of the lease.
*689The appellee, however, had the right, under the general denial, to prove that he was not unlawfully holding over by showing that there had been an extension of the lease, or that he was in possession as tenant by virtue of some other contract with appellants. In other words, he was not confined to mere negative proof in denial of the facts stated in the complaint, but he had the right to give evidence of independent facts inconsistent therewith which tended to meet and break down the cause of action stated in the complaint. Crum v. Yundt, 12 Ind. App. 308.
For instance we know of no reason why appellants and appellee might not have agreed before the first of March, 1895, that he should continue to hold possession of said premises until March 1, 1896, under the terms of the Perry Engle lease, or on such other terms as may have been mutually satisfactory to the parties. The substance of the instructions was that if appellee was in possession at the time the action was begun by virtue of a contract with appellants^ leasing said property to him, their verdict should be in his favor, and that if no such contract existed their verdict should be in favor of appellants.
It is true that the court incorrectly stated in the first instruction that the appellants alleged in their complaint, among other things, that they were the “owners of said real estate,” but the court did not in that or any other instruction say that it was necessary for appellants to prove such allegation. On the contrary, the court clearly and expressly instructed the jury that they should find for the appellants, unless they found that appellee was then holding possession by virtue of a contract with appellants leasing the premises to him. Whether the evidence tended to prove an extension of *690the old lease, or an independent contract of leasing, we do not know. The jury was told that to constitute a leasing, it was necessary to find that the ‘ ‘minds of the parties had met upon such contract,” and that if appellee “was not then holding possession by virtue of such contract,” they should find for appellants.
Filed April 1, 1896.
The presumption is that the instructions were applicable to the evidence, and that the jury were governed by the instructions. It is evident from the instructions, that no- question of ownership was in issue, and that the burden of proving that appellants were the “owners of the real estate” was not imposed on them. If such burden had been imposed on them by the instructions, a different question would be presented. The instructions, when considered as an entirety, are, with the exception of the inaccuracy' stated, correct and harmonious, and show that the dispute was whether the minds of the appellants and appellee had met on the question of leasing the premises for a term beyond the' first of March, 1895. The inaccurate statement as to the allegations of the complaint, when considered in the • light of what, under the instructions, the appellants were required to prove, was not calculated, in our opinion, to mislead the jury. In the absence of the evidence, our attention has been called to no error in the instructions that would justify a reversal of the judg.ment of the trial court.
The petition for a rehearing is therefore overruled.